Orders for the delivery of goods, when taken up, are not of themselves evidence of the delivery of the goods; and this results from the course of mercantile business. When an order is given, nothing is more common in practice than to deliver the goods at different times, as they are wanting. The order *Page 23 
is sometimes taken and charged before any goods are delivered.
We all agree in admitting the handwriting of a deceased clerk as to the first items where the goods were specified. And where there is a lumping charge, if a bill of particulars were delivered, it seems to be sufficient. But it would seem that a lumping charge, without a bill delivered, would not be good; and the reasons seem obvious. Every person should keep his books in such a manner that the person charged may see an amount of the goods charged, by which means he will be able to ascertain whether he had the goods or not. And where such an account is exhibited against him, in an action at law, he will be able to defend himself, which he could not otherwise do, unless he had previously received a bill of particulars. Therefore the evidence of the general charges ought to be received, because it is stated per bill.
If the plaintiffs insist upon the amount of credits disclosed under the book-debt law, they must take with it the amount of debits, — altogether, or none.
Verdict for the plaintiffs for the balance of the account.